                                UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   NORTHEASTERN DIVISION

UNITED STATES OF AMERICA                                   )
                                                           )
                                                           )    No.      2:19-cr-00013
         v.                                                )
                                                           )             Chief Judge Crenshaw
                                                           )
GEORGIANNA A.M. GIAMPIETRO,                                )
                                                           )
              Defendant.                                   )

                 GOVERNMENT’S NOTICE REGARDING EXPERT WITNESSES

       The United States of America, by and through the United States Attorney for the Middle

District of Tennessee, hereby files notice of its intention to call Dr. Mia M. Bloom and Mr. Hassan

Hassan as expert witnesses at trial in this case, pursuant to the Court’s Order of January 2, 2020

and Rule 16(a)(1)(G) of the Federal Rules of Criminal Procedure. 1 The current curriculum vitae

for Dr. Bloom and Mr. Hassan are attached to this notice as Exhibits A and B, respectively.

                                               Dr. Mia M. Bloom

        Dr. Mia Bloom is currently a Professor of Communication and Middle East Studies at

Georgia State University and is a member of the Evidence Based Cyber-security Research Group

at the Andrew Young School of Policy Studies at Georgia State University. Dr. Bloom holds a

Ph.D. in political science from Columbia University, an M.A. in Arab Studies from the Edmund

A. Walsh School of Foreign Service at Georgetown University, and a B.A. from McGill University

in Russian, Islamic, and Middle Eastern Studies.



1
         Rule 16(a)(1)(G) requires the government, at the defendant’s request, to provide the defendant with “a written
summary” “describ[ing] the witness’s opinions, the bases and reasons for those opinions, and the witness’s
qualifications.”
                                                          1




    Case 2:19-cr-00013 Document 101 Filed 05/15/20 Page 1 of 5 PageID #: 642
       Dr. Bloom has held appointments at Princeton University, Cornell University, Harvard

University, the University of Georgia, Pennsylvania State University, the University of Cincinnati,

and McGill University. She has served as a term member on the Council on Foreign Relations, is

a member of the United Nations terrorism research network (UNCTED), and is a member of the

radicalization expert advisory board for the Anti-Defamation League.

       Dr. Bloom was recently appointed as an International Security Fellow with New America,

a policy research institute that focuses on security studies, technology, asset building, health,

gender, energy, education, and the economy and as a member of the Women’s Alliance for

Security Leadership (WASL) which works with women peace-builders around the world to stem

violence and conflict.

       Dr. Bloom has spent 30 years studying terrorism, and speaks eight languages, including

Arabic. She conducts research on the use of social media by terrorists and terrorist sympathizers.

She has lectured at conferences, presented her research as a participant on academic panels, made

presentations to policy Institutes and has provided briefings for numerous government agencies

such as the FBI, CIA, the Defense Intelligence Agency (DIA), and the National Counterterrorism

Center (NCTC). Bloom was invited to advise the White House in 2015 on the topic of countering

violent extremism and women’s involvement in terrorism. Dr. Bloom is regularly featured as an

expert contributor on CNN, CNN International, MSNBC, and Fox News, where she has been asked

to discuss terrorism and national security issues especially as they related to women and online

radicalization.

       Dr. Bloom has written extensively on terrorism throughout her career. In addition to writing

numerous articles and contributing chapters to collected works, Dr. Bloom is the author of several

books on specific aspects of radicalization and terrorism, including Dying to Kill: The Allure of
                                                2




    Case 2:19-cr-00013 Document 101 Filed 05/15/20 Page 2 of 5 PageID #: 643
Suicide Terror (2005); Living Together After Ethnic Killing (2007); Bombshell: Women and

Terror (2011) and Small Arms: Children and Terror (2019). Her newest book, Veiled Threats:

Women and Global Jihad, is scheduled to be released later this year.

       The government intends to present Dr. Bloom as an expert witness at trial to discuss the

role of women in terrorism, including the activities undertaken by female jihadists and female

jihadi supporters. Dr. Bloom will help to explain the radicalization process, with a focus on the

radicalization of women, the use of particular teachings or the teachings of particular clerics in the

radicalization process, the role of on-line communications and certain social media platforms in

the radicalization process and in the encouragement of terrorist support activities, the use of

charities to fund terrorist activities, and the techniques used to travel undetected and internationally

in support of jihadis. Dr. Bloom will also explain the genesis and meaning of the ideology reflected

in the Islamic literature and teachings often used in radicalization efforts, as well as the meaning

of terminology used in this context.

                                           Hassan Hassan

       Hassan Hassan currently serves as the Director of the Non-State Actors in Fragile

Environments Program at the Center for Global Policy in Washington, D.C., a non-profit, non-

partisan think tank that provides foreign policy decision-makers with recommendations informed

by Muslim geographic, economic, societal and historical considerations. He has also been a Senior

Fellow with The Tahrir Institute for Middle East Policy in Washington, D.C. Mr. Hassan is an

analyst and author with recognized expertise in militant Islam, nonviolent extremism, and

geopolitical issues in the Middle East. Born in Syria, and a native Arabic speaker, he received his

B.A. in English Language and Literature from the University of Damascus and his M.A. in

International Relations from the University of Nottingham, School of Politics and International
                                               3




    Case 2:19-cr-00013 Document 101 Filed 05/15/20 Page 3 of 5 PageID #: 644
Relations.

       Mr. Hassan was a journalist in the Middle East for almost 11 years before focusing on

research into extremism. While working as a journalist, Mr. Hassan covered the group known as

Hayat Tahrir al-Sham extensively as part of his reporting on the Syrian conflict. He has interviewed

some of the group’s leaders and its rank and file members over the years. In its earlier incarnation

as Jabhat al-Nusra, the group operated heavily in Mr. Hassan’s home town. Mr. Hassan has also

reviewed materials that the group provides to its new recruits and members as part of its

“orientation courses.” Mr. Hassan’s articles and commentaries regularly appear in such

publications as The Atlantic, Foreign Policy, The Guardian, Foreign Affairs, The New York

Times, the Daily Beast, Financial Times, and internet portals such as Qantara. He is the co-author

of the critically acclaimed bestseller, ISIS: Inside the Army of Terror, published in 2015 and

subsequently translated into more than a dozen languages. He has testified before United States

Senate and House Committees concerning the extremist ideology of ISIS and methods to defeat

terrorist activity in Syria. Mr. Hassan has also conducted training and taught courses about

extremism in the region at the Foreign Service Institute and at other United States government

agencies.

       The government intends to present Mr. Hassan as an expert witness at trial to explain what

the foreign terrorist organization Hayat Tahrir al-Sham is and to discuss its genesis, ideology,

strategy, tactics, activities, and recruiting efforts. Mr. Hassan is also expected to testify about the

relationship of Hayat Tahrir al-Sham to other extremist groups and foreign terrorist organizations

operating in the region.




                                                  4




    Case 2:19-cr-00013 Document 101 Filed 05/15/20 Page 4 of 5 PageID #: 645
                                CERTIFICATE OF SERVICE

        I hereby certify that on May 15, 2020, I electronically served one copy of the government’s
Notice Regarding Expert Witnesses via the CM/ECF case filing system, which will send a Notice
of Electronic Filing to counsel for defendant.


                                                              s/Ben Schrader
                                                            BEN SCHRADER
                                                            Assistant U.S. Attorney
                                                            110th Avenue South, A96l
                                                            Nashville, Tennessee 37203
                                                            Phone: (615) 736-5151




                                                5




   Case 2:19-cr-00013 Document 101 Filed 05/15/20 Page 5 of 5 PageID #: 646
